             In the United States District Court
             for the Southern District of Georgia
                     Statesboro Division
UNITED STATES OF AMERICA,


     v.                                                  CR 609-044

NATHAN ERIC CUTCHENS,

     Defendant.

                                       ORDER

     Before the Court is Defendant Nathan Cutchens’ motion for

compassionate release.           Dkt. No. 75.         For the reasons below,

Cutchens’ motion is DENIED.

                                     BACKGROUND

     On   October       8,   2009,   before    the   late    Honorable   B.   Avant

Edenfield, Cutchens pleaded guilty to possession of firearms and

ammunition    by    a    convicted    felon,     armed      career   criminal,   in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e).                      Cutchens was

classified as an Armed Career Criminal under 18 U.S.C. § 924(e),

based on convictions for escape, robbery, terroristic threats, and

felony obstruction.           With a total offense level of 30, and a

criminal history category VI, Cutchens’ advisory guidelines range

was 180 to 210 months’ imprisonment. On January 26, 2010, Cutchens

was sentenced to 192 months’ imprisonment with the Bureau of

Prisons (“BOP”), followed by five years’ supervised release.                   Dkt.
No. 39.   According to the BOP website, Cutchens is being housed at

Coleman II United States Penitentiary in Sumterville, Florida and

has a release date of February 24, 2023.

     Cutchens did not file a direct appeal.         On December 7, 2015,

Cutchens filed a motion to vacate pursuant to 28 U.S.C. § 2255.

Dkt. No. 47.        His motion was denied and judgment entered in

February 2016.      Dkt. No. 55.      On July 6, 2018, Cutchens filed

another motion to vacate pursuant to 28 U.S.C. § 2255.                Dkt. No.

58. The Court construed Cutchens’ motion as a second or successive

§ 2255, determined it lacked jurisdiction to consider the motion,

and dismissed it.      Dkt. Nos. 59, 61.        In March 2019, Cutchens

petitioned the Court of Appeals for leave to file a successive

§ 2255 motion.      Dkt. No. 63.      The Court of Appeals denied his

application, finding that Cutchens had failed to make the requisite

prima facie showing.       Dkt. No. 66.   In January 2020, Cutchens moved

for appointment of counsel.        Dkt. No. 67.     The Court denied his

motion.   Dkt. No. 70.       In February 2020, Cutchens filed another

motion with the Court, this time moving for compassionate release

under 18 U.S.C. § 3582(c)(1)(A).          Dkt. No. 71.    The Court denied

his motion, in part, because Cutchens had not “averred that he

ha[d]   exhausted    his   administrative    remedies    with   the    BOP   as

required by 18 U.S.C. § 3582(c)(1)(A).”         Dkt. No. 73.

     Cutchens now moves the Court—again—for compassionate release.

While this time he puts forth some evidence regarding his medical

                                     2
condition, he still has not averred that he has exhausted his

administrative remedies with the BOP.     Accordingly, Cutchens’

motion, dkt. no. 75, is DENIED.



     SO ORDERED, this 14th day of April, 2020.




                              __________________________________
                              HON. LISA GODBEY WOOD, JUDGE
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA




                                  3
